                                  WEIL, GOTSHAL & MANGES LLP
                              1   Stephen Karotkin (pro hac vice)
                                  (stephen.karotkin@weil.com)
                              2   Ray C. Schrock, P.C. (pro hac vice)
                                  (ray.schrock@weil.com)
                              3   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              4   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                                  650 California Street, Suite 1900
                             11   San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession

                             15                                UNITED STATES BANKRUPTCY COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                             16                                     SAN FRANCISCO DIVISION
                             17
                                                                                     Bankruptcy Case
                             18                                                      No. 19-30088 (DM)
                                    In re:
                             19                                                      Chapter 11
                                    PG&E CORPORATION,
                             20                                                      (Lead Case)
                                             - and -
                             21                                                      (Jointly Administered)
                                    PACIFIC GAS AND ELECTRIC
                             22     COMPANY,                                         SUPPLEMENTAL APPLICATION OF
                                                                                     DEBTORS PURSUANT TO 11 U.S.C.
                             23                                    Debtors.          § 327(a) AND FED. R. BANKR. P. 2014(a)
                                                                                     AND 2016 FOR AUTHORITY TO AMEND
                             24      Affects PG&E Corporation                       THE SCOPE OF THE RETENTION OF
                                     Affects Pacific Gas and Electric Company       WILLIS TOWERS WATSON US LLC AS
                             25      Affects both Debtors                           HUMAN RESOURCE AND
                                                                                     COMPENSATION CONSULTANTS NUNC
                             26     * All papers shall be filed in the Lead Case,    PRO TUNC TO NOVEMBER 19, 2019
                                    No. 19-30088 (DM).
                             27                                                      [No Hearing Date Requested]

                             28

                              Case: 19-30088           Doc# 5436   Filed: 01/22/20   Entered: 01/22/20 10:09:19    Page 1 of
                                                                                8
                              1          PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as

                              2   debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-captioned

                              3   chapter 11 cases (the “Chapter 11 Cases”), hereby submit this supplemental application (the

                              4   “Supplemental Application”), pursuant to section 327(a) of title 11 of the United States Code (the

                              5   “Bankruptcy Code”) and Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the

                              6   “Bankruptcy Rules”), for entry of an order amending the scope of the Debtors’ retention of Willis

                              7   Towers Watson US LLC f/k/a Towers Watson Delaware Inc. (“WTW”) as human resource and

                              8   compensation consultants for the Debtors effective as of the Petition Date (as defined below).

                              9          In support of this Supplemental Application, the Debtors submit the Supplemental Declaration

                             10   of Mark J. Kazmierowski, a Senior Director of WTW (the “Supplemental Kazmierowski

                             11   Declaration”), filed concurrently herewith. A proposed form of order approving amended scope of

                             12   the retention and employment of WTW is annexed hereto as Exhibit A (the “Proposed Order”).
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 5436      Filed: 01/22/20    Entered: 01/22/20 10:09:19        Page 2 of
                                                                              8
                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                              1
                                  I.     JURISDICTION
                              2
                                         The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the
                              3
                                  Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.
                              4
                                  Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the
                              5
                                  Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant to
                              6
                                  28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                              7
                                  II.    BACKGROUND
                              8
                                         On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court voluntary
                              9
                                  cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and
                             10
                                  manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
                             11
                                  Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases. The Debtors’
                             12
Weil, Gotshal & Manges LLP




                                  Chapter 11 Cases are being jointly administered for procedural purposes only pursuant to Bankruptcy
 New York, NY 10153-0119




                             13
                                  Rule 1015(b).
      767 Fifth Avenue




                             14
                                         On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an Official
                             15
                                  Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the U.S.
                             16
                                  Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee” and,
                             17
                                  together with the Creditors Committee, the “Committees”).
                             18
                                         Additional information regarding the circumstances leading to the commencement of the Chapter
                             19
                                  11 Cases and information regarding the Debtors’ businesses and capital structure is set forth in the
                             20
                                  Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief [Docket
                             21
                                  No. 263] (the “Wells Declaration”).
                             22
                                         On August 21, 2019, the Debtors filed the Application of Debtors Pursuant to 11 U.S.C. § 327(a)
                             23
                                  and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ Willis Towers Watson US
                             24
                                  LLC as Human Resource and Compensation Consultants Nunc Pro Tunc to the Petition Date [Docket
                             25
                                  No. 3650] (the “WTW Retention Application”).1 The WTW Retention Application was supported by
                             26

                             27   1
                                    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in
                                  the WTW Retention Application.
                             28

                              Case: 19-30088      Doc# 5436      Filed: 01/22/20    Entered: 01/22/20 10:09:19        Page 3 of
                                                                              8
                              1   the Declaration of Mark J. Kazmierowski (the “Kazmierowski Declaration”). The WTW Retention

                              2   Application sought the entry of an order authorizing the Debtors to retain WTW as human resource and

                              3   compensation consultants for the Debtors effective as of the Petition Date in accordance with the terms

                              4   and conditions set forth in: (i) that certain engagement letter dated December 10, 2018, and (ii) that

                              5   certain statement of work (the “Original SOW”) under that certain Master Services Agreement number

                              6   4400009506 (the “MSA”), all of which were attached to the Kazmierowski Declaration as

                              7   Exhibits 1-A through Exhibit 1-C (collectively, the “Original Engagement Agreements”). On

                              8   September 10, 2019, the Court entered an order approving the retention of WTW [Docket No. 3856] (the

                              9   “WTW Retention Order”).

                             10          As described in greater detail in the Supplemental Kazmierowski Declaration, following the

                             11   Petition Date, the terms of certain of the Original Engagement Agreements expired and the Debtors have

                             12   requested that WTW continue to perform work thereunder (the “Supplemental SOW”), attached to the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Supplemental Kazmierowski Declaration as Exhibit 1-D. The Supplemental SOW will be performed
      767 Fifth Avenue




                             14   under the MSA. The Debtors submit this Supplemental Application for entry of an order authorizing

                             15   them to retain WTW to provide services in accordance with the Supplemental SOW, the terms of which

                             16   are described below.

                             17   III.   SCOPE OF SUPPLEMENTAL SERVICES
                             18          Pursuant to the terms and conditions of the Supplemental SOW, the Debtors seek to continue to

                             19   retain WTW to provide, among other things, the following services:

                             20          a)     Providing compensation consulting for the Debtors and their advisors;
                             21          b)     Work with the Utility’s Board of Directors’ Compensation Committee,
                                                management, and advisors on competitive benchmarking, incentive
                             22                 design, and other related requests and analyses;
                             23          c)     Provide services related to these Chapter 11 Cases, including the
                                                preparation of declarations, participation in depositions, provision of
                             24                 expert testimony, and meetings with the Utility’s management and
                                                advisors.
                             25
                                         As disclosed in the WTW Retention Application, the Debtors also employ WTW in the ordinary
                             26
                                  course of their business entirely unrelated to the pendency of these Chapter 11 Cases and in the same
                             27
                                  manner and for the same or similar services as those conducted by WTW prior to the Petition Date. Such
                             28

                              Case: 19-30088      Doc# 5436      Filed: 01/22/20    Entered: 01/22/20 10:09:19       Page 4 of
                                                                              8
                              1   services include, but are not limited to, reporting services related to the Debtors’ retirement programs,

                              2   services related to the Debtors’ pension administration, services related to the review of worker’s

                              3   compensation claims, pharmacy benefit management services, and audit services of leave and disability

                              4   claim processes. These services are performed under terms and conditions set forth in distinct contract

                              5   work authorizations by and between the Debtors and WTW, issued pursuant to the MSA, and are not the

                              6   subject of this Supplemental Application and shall be continued in the ordinary course.

                              7          In addition to the foregoing, at the request of the Debtors, WTW may provide additional services

                              8   deemed appropriate and necessary to benefit the Debtors’ estates. Should WTW agree in its discretion

                              9   to undertake any such matter that is outside the services conducted by WTW in the ordinary course of

                             10   business and unrelated to the Chapter 11 Cases, WTW and the Debtors will seek additional separate

                             11   retention orders with regard to any such additional agreements and the services provided therein will not

                             12   be subject to the fee limit described below.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   IV.    WTW’S DISINTERESTEDNESS
      767 Fifth Avenue




                             14          Based upon the Supplemental Kazmierowski Declaration, the Debtors submit that WTW remains

                             15   a “disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code, as modified

                             16   by section 1107(b) of the Bankruptcy Code. The Debtors have been informed that WTW will conduct

                             17   an ongoing review of its files to ensure that no disqualifying circumstances arise. If any new relevant

                             18   facts or relationships are discovered, WTW will further supplement its disclosure to the Court.

                             19   V.     NO DUPLICATION OF SERVICES
                             20          The Debtors intend that the services of WTW will complement, and not duplicate, the services

                             21   being rendered by other professionals retained in these Chapter 11 Cases. WTW understands that the

                             22   Debtors have retained and may retain additional professionals during the term of the engagement. WTW

                             23   has worked and will continue to work cooperatively with such professionals to integrate any respective

                             24   work conducted by the professionals on behalf of the Debtors.

                             25   VI.    PROFESSIONAL COMPENSATION
                             26          As set forth in the Supplemental Kazmierowski Declaration, WTW will continue to apply to the

                             27   Court for allowances and reimbursement of expenses in accordance with the applicable provisions of the

                             28

                              Case: 19-30088      Doc# 5436       Filed: 01/22/20    Entered: 01/22/20 10:09:19       Page 5 of
                                                                               8
                              1   Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, the United States Bankruptcy

                              2   Court Northern District of California Guidelines for Compensation and Expense Reimbursement of

                              3   Professionals and Trustees, effective February 19, 2014 (the “Local Guidelines”), the U.S. Trustee

                              4   Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed under

                              5   11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013 (the “U.S.

                              6   Trustee Guidelines,” and together with the Local Guidelines, the “Fee Guidelines”), the Order Pursuant

                              7   to 11 U.S.C. §§ 331 and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for

                              8   Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 701] and any

                              9   further Orders of the Court in these Chapter 11 Cases regarding professional compensation and

                             10   reimbursement of expenses (the “Orders”).            Subject to the provisions of the Bankruptcy Code,

                             11   Bankruptcy Rules, the Bankruptcy Local Rules, the Fee Guidelines, and the Orders, the Debtors propose

                             12   to continue to compensate WTW as contemplated in the Original Engagement Agreements on an hourly
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   basis subject to the fee limit as described below.
      767 Fifth Avenue




                             14          Hourly Fees

                             15          Pursuant to the Original Engagement Agreements, WTW will charge the Debtors on a time and

                             16   expense basis. Billing rates are evaluated periodically to ensure they are consistent with market practice

                             17   and may change over time. The current hourly rates for the levels of personnel expected to work on this

                             18   matter are as follows:

                             19    Position                                               Rate
                             20    Managing Director                                      $1,000 - $1,200
                             21    Senior Director                                        $800 - $1,000
                             22    Director                                               $600 - $800
                             23    Analyst / Other Associates                             $175 - $615
                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088      Doc# 5436       Filed: 01/22/20       Entered: 01/22/20 10:09:19     Page 6 of
                                                                               8
                              1            Fee Limits

                              2            In the Supplemental SOW, WTW has agreed to cap its fees payable under the Supplemental

                              3   SOW at $741,063.00. As of the date hereof, WTW has not received any payments pursuant to the

                              4   Supplemental SOW. WTW recognizes and has agreed to accept as compensation such sums as may be

                              5   allowed by the Court and understands that interim and final fee awards are subject to approval by the

                              6   Court.

                              7            The Debtors respectfully submit that WTW’s rates and policies stated in the WTW Retention

                              8   Application and the Initial Kazmierowski Declaration and restated in the Supplemental Kazmierowski

                              9   Declaration are reasonable given the nature of these Chapter 11 Cases.

                             10   VII.     NOTICE
                             11            Notice of this Application will be provided to (i) the Office of the United States Trustee for

                             12   Region 17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Committee; (iii) counsel to Tort Claimants Committee; (iv) the Securities and Exchange Commission;
      767 Fifth Avenue




                             14   (v) the Internal Revenue Service; (vi) the Office of the California Attorney General; (vii) the California

                             15   Public Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal Energy

                             16   Regulatory Commission; (x) the Office of the United States Attorney for the Northern District of

                             17   California; (xi) counsel for the agent under the Debtors’ debtor in possession financing facility; and

                             18   (xii) those persons who have formally appeared in these Chapter 11 Cases and requested service pursuant

                             19   to Bankruptcy Rule 2002. The Debtors respectfully submit that no further notice is required.

                             20            No previous request for the relief sought herein has been made by the Debtors to this or any other

                             21   Court.

                             22            WHEREFORE the Debtors respectfully request entry of an order (i) granting the relief requested

                             23   herein as a sound exercise of the Debtors’ business judgment and in the best interests of the Debtors,

                             24   their estates, creditors, shareholders, and all parties in interest, and (ii) such other and further relief as

                             25   the Court may deem just and appropriate.

                             26

                             27

                             28

                              Case: 19-30088        Doc# 5436      Filed: 01/22/20     Entered: 01/22/20 10:09:19         Page 7 of
                                                                                8
                              1   Dated: January 22, 2020                WEIL, GOTSHAL & MANGES LLP

                              2                                          KELLER & BENVENUTTI LLP

                              3
                                                                         By: /s/ Dara L. Silveira
                              4                                                 Dara L. Silveira
                              5                                          Attorneys for Debtors
                                                                         and Debtors in Possession
                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088     Doc# 5436   Filed: 01/22/20   Entered: 01/22/20 10:09:19   Page 8 of
                                                                          8
